Citation Nr: 0030336	
Decision Date: 11/21/00    Archive Date: 12/01/00	

DOCKET NO.  99-13 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from September 1972 
to September 1974.  

This matter arises from various rating decisions rendered 
since September 1998 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky, that 
denied the benefit sought on appeal.  Following compliance 
with the procedural requirements set forth in 38 U.S.C.A. 
§ 7105 (West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  The veteran's disabilities include panic attacks, 
coronary artery disease/status post myocardial infarction, 
hypertension, subacromial bursitis with degenerative joint 
disease of the shoulders, hemorrhoids, and costochondritis; 
his combined disability evaluation is 40 percent. 

2.  The veteran has a general equivalency diploma, and work 
experience as a mechanic; he is 48 years of age.  

3.  The veteran's ratable disabilities preclude him from 
engaging in any form of gainful employment consistent with 
his age, education level, and work experience.  


CONCLUSION OF LAW

The veteran is unemployable by reason of his permanent 
disabilities.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.342, 4.16, 4.17 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law authorizes payment of pension benefits to a veteran 
of war who has the requisite service and who is permanently 
and totally disabled.  38 U.S.C.A. §§ 1502, 1521.  Permanent 
and total disability ratings for pension purposes are 
authorized for disabling conditions which are not a result of 
the veteran's own willful misconduct.  38 C.F.R. § 3.342.  
Total disability will be considered to exist where there is 
an impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  Permanence of total 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the lifetime of the 
veteran.  38 C.F.R. § 3.340.  

In the instant case, the RO has assigned a combined 40 
percent rating for the veteran's nonservice-connected 
disabilities.  See 38 C.F.R. § 4.25 (2000).  These include 
the following:  panic attacks evaluated as 30 percent 
disabling, coronary artery disease with status post 
myocardial infarction with stent placement and hypertension, 
evaluated as 10 percent disabling; subacromial bursitis with 
degenerative joint disease of the shoulders, evaluated as 10 
percent disabling; and hemorrhoids and costochondritis, both 
evaluated as noncompensable.  

The record indicates that the veteran sustained an acute 
myocardial infarction on March 15, 1998.  At that time, it 
was noted that he had coronary artery disease.  Coronary 
arteriography reflected a 70 percent narrowing of the left 
circumflex coronary artery and a 40 to 50 percent narrowing 
of the right coronary artery.  In September 1998, the 
veteran's private physician indicated that he was not to 
return to work until further notice.  Nothing of record 
indicates that the physician has since altered that opinion.  

Since suffering his myocardial infarction, the veteran has 
developed an anxiety disorder with moderate depression.  A 
psychological evaluation conducted in April 1999 indicated 
that this was due in large part to the veteran's fear of 
sleeping and undertaking physical exertion because of his 
apprehension regarding the potential for a second heart 
attack.  

The record also indicates that the veteran has bilateral 
subacromial bursitis with degenerative joint disease of the 
shoulders, and costochondritis.  In March 1999, it was noted 
that the veteran complained of pain during range of motion 
exercises of the shoulders with pain radiating into the upper 
brachia, bilaterally.  A positive impingement sign of the 
costochondral junction at the midportion of the sternum 
bilaterally also was noted.  X-ray studies indicated the 
presence of mild arthropathy of the acromioclavicular joint, 
bilaterally.  

The record also reflects a determination by the Social 
Security Administration regarding the veteran's 
employability.  Therein, the foregoing disabilities were 
noted to prevent the veteran from performing his past 
employment as a mechanic.  In addition, it was observed that 
the veteran did not possess the physiological or 
psychological functional capacity for sustained work 
activity.  

To meet the threshold requirements for disability pension 
benefits, generally, there must be one disability evaluated 
as 60 percent or more disabling, or, if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  See 
38 C.F.R. §§ 4.16, 4.17.  However, all veterans who fail to 
meet the foregoing percentage standards but who meet the 
basic entitlement criteria shall be considered as 
unemployable.  See 38 C.F.R. § 3.321(b)(2).  In the instant 
case, the record indicates that the veteran has only the 
equivalent of a high school education, and limited work 
experience.  Moreover, his work experience as a mechanic has 
been primarily physical in nature.  In addition, there is no 
indication that the veteran has any other marketable 
sedentary job skills.  This, coupled with the veteran's 
cardiovascular and musculoskeletal disabilities, as well as 
his psychiatric disorder manifested in the fear of 
undertaking any physical activity with his upper extremities, 
indicates that the veteran is, in fact, unemployable.  This 
finding is 

consistent with that of the Social Security Administration, 
notwithstanding that the laws and regulations applicable to 
that agency and VA are not identical.  Finally, the Board 
observes that the foregoing disabilities are much more likely 
to deteriorate rather than to improve in the foreseeable 
future, given that the veteran currently is 48 years of age.  
Therefore, entitlement to a permanent and total disability 
rating for pension purposes is warranted.  See 38 C.F.R. 
§§ 3.340, 3.342.  

In reaching the foregoing decision, the Board has resolved 
all reasonable doubt in favor of the appellant.  See 
38 U.S.C.A. § 5107(b) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
___(2000) (to be codified as amended at 38 U.S.C. § 5107).  


ORDER

A permanent and total disability rating for pension purposes 
is granted subject to the laws and regulations governing the 
payment of monetary benefits.  



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -

- 5 -


